By the Court,

Foster, J.
I think the decision of the Court of Appeals in Roth v. The Buffalo and State Line Railroad Company, (34 N. Y. Rep. 548,) controls this case. *193There the plaintiff took passage on the defendant’s railroad at Dunkirk, for Buffalo, and paid his fare and had his trunk checked to Buffalo. The train arrived at Buffalo behind time and at about 10 o’clock at night, the weather being cold, and the plaintiff, having his wife with him, did not call for his baggage, but went with her into the city, and staid all night. The next morning he presented the check for his baggage, which could not be found. Ho one saw the trunk after it left Dunkirk; and after the train arrived at Buffalo, part of the baggage was put into the baggage room in the Hew York Central Railroad depot, where the route of the defendant’s railroad ended, but there was so much of it that a part had to remain in the open space of the depot, near the door of the baggage room. During the night a fire occurred, which burned the depot, and rendered it more than probable, if the baggage of the plaintiff reached Buffalo, that it was destroyed by the fire, which was accidental, and without fault of the defendant. The justice’s court gave judgment for the plaintiff, from which the defendant appealed to the Superior Court, where the judgment of the justice was reversed, and on appeal to the Court of Appeals it was "held that, under the circumstances, the liability of the defendant as a common carrier was at' an end, and that it was liable only as an ordinary bailee, and for losses occasioned by its own fault. It was also held that it was the duty of the plaintiff, under these circumstances, to call for his baggage that night, and that therefore the loss was attributable to his own fault.
The only circumstance which can make the case before us more favorable to the plaintiff is, that there the loss was occasioned by an accidental fire, and that here the loss was probably occasioned by theft, from which vigilance on the part of the defendant would have guarded it. It however appears that the valise was kept where such bag*194gage was always kept, and that this occurred while a state aggrieultural fair was being held at Utica, and that during the time of that fair as many as 500 more articles were daily received there than was usual. So far as the negligence of the plaintiff in this case has to do with our determination, it was much more palpable than in the case cited. There the negligence of Both consisted in not calling for his baggage from ten o’clock at night till ten the next morning. Here the negligence continued from half-past ten in the morning to nearly the same time of the next day.
[Onondaga General, Term,
April 7, 1868.
The judgment of the county court, and of the justice’s court, should be reversed, with costs.
Judgment accordingly.
Foster, Morgan and Mullin, Justices.]